DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the claims filed October 5, 2020, claims 1-27 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krull et al. (US 2004/0226216 A1).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krull et al. (US 2004/0226216 A1).

    PNG
    media_image1.png
    181
    783
    media_image1.png
    Greyscale



	Applicant’s specification (0086) indicates that VeoVa™ 10 from HEXION™ is a mixture of isomers of vinyl esters of versatic acid having a carbon number of 10, corresponding to chemical structure (II) of claim 2, where R4 and R5 have a combined carbon number of 7. In view of the following disclosure, a mixture of isomers of vinyl esters of versatic acid is same as a mixture of isomeric vinyl esters of neodecanoic acid.

    PNG
    media_image2.png
    104
    597
    media_image2.png
    Greyscale



              According to Wikipedia, Vinyl neodecanoate (trade name VeoVa 10) is a vinylic monomer that is virtually always used in combination with other monomers to create lattices or emulsion polymers. The trade name is an acronym of Vinyl ester of Versatic Acid with the number 10 meaning 10 carbons in the molecule. Chemically, it is a mixture of isomeric vinyl esters of neodecanoic acid.
	


Regarding claims 1-10, Krull et al. (page 5-6, Table 1a, 1b) disclose terpolymers comprising ethylene, vinylacetate and branched monomer (Veo Va) comprising an amount of “Veo Va 10” as claimed. “Veo Va 10” is also disclosed in applicant’s specification (Table 1) as a preferable embodiment of the claimed invention. Therefore, the claimed “branched vinyl ester comonomers” of claims 1 and 2 have been met the branched monomer “Veo Va 10” disclosed in Krull et al.

    PNG
    media_image3.png
    354
    449
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    350
    462
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    178
    474
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    651
    592
    media_image6.png
    Greyscale



	Regarding the claimed number average molecular weight ranging “from 5 to 10,000 kDa” (5 x 103 to 1 x 109 g/mol), Krull et al. (page 2, 0028) disclose a range of from 3,000 to 15,000 g/mol (2 x 103 to 1.5 x 104 g/mol). 

    PNG
    media_image7.png
    166
    454
    media_image7.png
    Greyscale



Regarding the claimed molecular weight distribution range of 1-60, in view of such a broad range that encompasses mono-disperse system to a very broad range of molecular weight distribution, the examiner has a reasonable basis to believe that the terpolymer compositions disclosed in Krull et al. inherently possessed the molecular weight distribution range of 1-60 being claimed. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding claim 8, 9, which claims the pressure and temperature conditions for preparing claimed polymer compositions. Applicants must recognize that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Further, regarding claims 11-25 which claims the properties of the claimed polymer composition, such as, the long chain branching frequency ranges from 0 to 10 as measured by GPC of claim 11, or by 13CNMR of claim 12, the melting temperature ranges from 0 to 150 oC of claim 13, the crystallization temperature ranges from 0 to 150  oC of claim 14, the heat of crystallization of 0-280 J/g of claim 15, the heat flow versus temperature curve and the minimus of claims 16 & 17,  the ratio of a first weight loss of claim 18, the storage modulus at 0 oC ranging from 0.1 MPa to 10 GPa of claim 19, the relaxation maxiumus of claim 20, the Tg characteristics of claims 21, 22, the MFR of claim 23, the density of claim 24, and the bio-based carbon content of claim 25, in view of the substantially identical polymer disclosed in Krull et al. and as claimed, the examiner has a reasonable basis to believe that the properties of claims 11-25 as claimed are inherently possessed in Krull et al. Applicants must recognize a material and its properties are inseparable. Regarding claim 25, applicants must recognize that the recitation “1% to 100%” of claim 25 broadly covers all polymeric composition including the compositions disclosed in Krull et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding claims 26, 27, which claims articles comprising the polymer composition of claim 1, in view of the lack of description relating to compositions, size, geometric shape, etc., the examiner has a reasonable basis to regard claims 26, 27 as a recitation of intended uses. Regarding intended uses, applicants must recognize that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, regarding the recitation “sealing systems, hot melt adhesives” of claim 27, in view of the substantially identical composition disclosed in Krull et al. and as claimed, the examiner also has a reasonable basis that the material system disclosed in Krull et al. can be considered a “sealing system” or an “adhesive”.

 Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
August 9, 2021